Title: To George Washington from Gouverneur Morris, 28 November 1780
From: Morris, Gouverneur
To: Washington, George


                        
                            Dear General
                            Philadelphia 28 Novr 1780.
                        
                        I  to write a Letter  if I  you to excuse. If I am rightly inform’d of the
                            Situation of the Enemy the Next Embarkation will not leave above 6.000 Men in New York. Supposing this to be the Case I
                            will go on to suppose that the french Troops with 2.000 Militia are thrown upon Long Island and march
                            Westward. That you move down with 10.000 Men to the Neighbourhood of Kings bridge and at a proper Moment throw a Bridge
                            over Haerlem River at Haerlem and cross to the Island with 8.000 Men leaving 2.000 above Kings Bridge.
                            That 1500 Militia are assembled at Elizabeth Town Point and 500 at 
                                illegible. In this Situation it appears almost certain that the Enemy would
                            abandon Fort Washington and the adjacent Heights. If so We might take Possession of them, shore up
                            Intrenchments, by Lumbrs from Albany build Huts, and thus keep Possession of that Ground. In this Case The Enemy would
                            probably quit New York and then we might make such powerful Diversions next Year agt Canada and Nova Scotia as easily to
                            recover the Southern States almost by their own internal Strength but especially if Spain should send three thousand Men
                            to operate in that Quarter. If   Enemy should persist in keeping fort Washington &ca they would loose Staten
                            Island & their Fort at Brooklyn. If they abandon Staten Island, strengthen themselves at Brooklyn then they would
                            necessarily loose New York. What would be the Effects of a brilliant Stroke at the close of the Campaign I need not . believe me yours

                        
                            Gouvr Morris 
                        
                    